DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.  Claims 16-17 are newly presented. Claims 1-6 and 12-17 are examined.

Drawings
Figs. 1-7 are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding Claims 1 and 12:
The recitation “to the intake air or the compressed air with a fuel and combusting the mixture” (ll. 5-6) is believed to be in error for – to the intake air, or to the compressed air with a fuel, and combusting the humid-air and fuel mixture –.
The recitation “and on the exhaust temperature” (ll. 24-25 of the claim) is believed to be in error for – and the exhaust temperature –.
Regarding Claim 12:
The recitation “and on the exhaust temperature” (l. 27 of the claim) is believed to be in error for – and the exhaust temperature –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.

	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi 2004/0112037 in view of Koganezawa 2014/0260314, Kessler 2017/0122208, and Ewens 2015/0113997.
Regarding Claim 1, Yagi teaches a humid air turbine (gas turbine power generator) comprising (Fig. 1): 
a compressor 2 for compressing air 21 to generate compressed air 21 ([0027]; Fig. 1);  
a moisture system 3 for supplying moisture 26 to intake air of the compressor or the compressed air generated (at humidifier 3) by the compressor 2 ([0029-30]; Fig. 1);
a combustor 5 for mixing humid air (flow leaving humidifier 3) generated by supplying the moisture 26 to the intake air or the compressed air (at humidifier 3) with a fuel 22 and combusting the mixture to generate combustion gas (high-temperature gas) ([0032]; Fig. 1); 
a fuel supply system 22, having a fuel flow rate control valve 32, for supplying the fuel to the combustor 5 ([0032]; Fig. 1); 
a turbine 6 rotationally driven by the combustion gas (high-temperature gas) supplied from the combustor 5 ([0032]; Fig. 1); 
a sensor 48 configured to acquire an exhaust temperature (outlet temperature) that is a temperature of exhaust discharged while the turbine 6 is driven ([0033]); and
a controller 100 (Fig. 1) configured to perform steps of:
acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas ([0029-30]); 
outputting a command signal (arrow going to 32 from 100; seen in Fig. 1) to the fuel flow rate control valve 32 using a fuel flow rate command value ([0032-33]; Fig. 1).
Yagi, does not teach a controller configured to perform steps of calculating a pressure ratio of the compressor based on a discharge pressure and an intake pressure; acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas based on a moisture supply amount and an intake flow rate; calculating an upper limit for the exhaust temperature based on the combustion gas 
Koganezawa teaches
a compressor 1 comprising a pressure ratio detector 13 which detects the compressor pressure ratio, and a controller 400 that receives the signals from the pressure ratio detector 13 in order to control the steam control valves to regulate the amount of steam flowing into the combustion chamber ([0030, 0070]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi with Koganezawa’s pressure ratio detector 13 which detects the compressor pressure ratio and output the control signal to the controller, in order control the steam control valves to regulate the amount of steam flowing into the combustion chamber (Koganezawa; [0070]), in order to control the amount of NOx and improve the combustion efficiency [0004].
Yagi in view of Koganezawa, does not teach a controller configured to perform steps of acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas based on a moisture supply amount and an intake flow rate; calculating an upper limit for the exhaust temperature based on the combustion gas moisture ratio and the pressure ratio using a functional relation of an exhaust temperature upper limit to the pressure ratio of the compressor that is obtained in advance from a limiting value for a combustion gas temperature that changes according to the combustion gas moisture ratio and temperature constraints of an exhaust gas duct; and outputting a command signal to the fuel flow rate control valve using a fuel flow rate command value calculated based on a difference between the exhaust temperature upper limit and on the exhaust temperature.
Kessler teaches a similar gas turbine 10, a controller 48 and further teaches that the exhaust gas temperature is limited by the material of the turbine blades in order to protect the turbine blades from overheating ([0023]).
Ewens teaches a similar humid air turbine 205, a controller 105 and further teaches that traditional control systems include injecting steam from a heat recovery unit into combustor of the gas turbine engine in order to control temperature of the turbine components and prevent damage ([0003-0004, 0031-0033]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi in view of Koganezawa, with Kessler’s and Ewens’ output of the control signals from the sensors to the controller in order to control the temperature of the turbine and so that it does not exceed temperature limits of the turbine and its components to prevent damage (Kessler; [0023]; and Ewens; [0004],ll. 1-4 and [0033], ll. 22-27).
Regarding Claim 2, Yagi in view of Koganezawa, Kessler, and Ewens teaches the invention as claimed and as discussed above for claim 1, and Yagi further teaches 
part or all of the moisture 26 supplied to the intake air or the compressed air (at humidifier 3) is supplied to the combustor 5 ([0032]; Fig. 1).
Regarding Claim 3, Yagi in view of Koganezawa, Kessler, and Ewens teaches the invention as claimed and as discussed above for claim 1, and Yagi further teaches
	an exhaust heat recovery unit 4 for recovering heat of the exhaust to generate moisture and supplying the moisture to the moisture system 26 ([0031]; Fig. 1).
Regarding Claim 4, Yagi in view of Koganezawa, Kessler, and Ewens teaches the invention as claimed and as discussed above for claim 3, and Yagi further teaches
	the exhaust temperature acquiring 48 unit is a thermometer provided in an exhaust system connecting the turbine 6 and the exhaust heat recovery unit 4 (Fig. 1).
Regarding Claim 5, Yagi in view of Koganezawa, Kessler, and Ewens the invention as claimed and as discussed above for claim 1, and Yagi further teaches
	the controller 100 calculates the combustion gas moisture ratio based on an amount of moisture 26 supplied by the moisture system (seen in Fig. 1) ([0029-30]; Fig. 1).
Regarding Claim 16, Yagi in view of Koganezawa, Kessler, and Ewens the invention as claimed and as discussed above for claim 1.  However, Yagi in view of Koganezawa, Kessler, and Ewens, as discussed so far, does not teach the controller sets the upper limit for the exhaust temperature lower according to the combustion gas moisture ratio increases when calculating the upper limit for the exhaust temperature based on the combustion gas moisture ratio and the pressure ratio.
Kessler further teaches that the exhaust gas temperature is limited by the material of the turbine blades in order to protect the turbine blades from overheating ([0023]).
Ewens further teaches that the control system includes injecting steam from a heat recovery unit into combustor of the gas turbine engine in order to control temperature of the turbine components and prevent damage ([0003-0004, 0031-0033]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi in view of Koganezawa, Kessler, and Ewens, with Kessler’s and Ewens’ output of the control signals from the sensors to the controller, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 12, Yagi teaches a method for controlling a humid air turbine (gas turbine power generator), comprising (Fig. 1): 
compressing, using a compressor 2, air to generate compressed air 21 ([0027]; Fig. 1);  
supplying, using a moisture system 3, moisture 26 to intake air of the compressor or the compressed air generated (at humidifier 3) by the compressor 2 ([0029-30]; Fig. 1);
mixing, using a combustor 3, humid air (flow leaving humidifier 3) generated by supplying the moisture 26 to the intake air or the compressed air (at humidifier 3) with a fuel 22 and combusting the mixture to generate combustion gas (high-temperature gas) ([0032]; Fig. 1); 
supplying, using a fuel supply system 22 having a fuel flow rate control valve 32, the fuel to the combustor 5 ([0032]; Fig. 1);  
rotationally driving a turbine 6 by the combustion gas (high-temperature gas) supplied from the combustor 5 ([0032]; Fig. 1); 
acquiring, using a sensor 48, an exhaust temperature (outlet temperature) that is a temperature of exhaust discharged while the turbine 6 is driven ([0033]); and

acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas ([0029-30]); 
outputting a command signal (arrow going to 32 from 100; seen in Fig. 1) to the fuel flow rate control valve 32 using a fuel flow rate command value ([0032-33]; Fig. 1).
Yagi does not teach a controller: calculating a pressure ratio of the compressor based on a discharge pressure and an intake pressure; acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas based on a moisture supply amount and an intake flow rate; calculating an upper limit for the exhaust temperature based on the combustion gas moisture ratio and the pressure ratio using a functional relation of an exhaust temperature upper limit to the pressure ratio of the  compressor that is obtained in advance from a limiting value for a combustion gas temperature that changes according to the combustion gas moisture ratio and temperature constraints of an exhaust gas duct; and outputting a command signal to the fuel flow rate control valve using a fuel flow rate command value calculated based on a difference between the exhaust temperature upper limit and on the exhaust temperature.
Koganezawa teaches
compressor 1 comprising a differential/ratio  pressure detector 13 which detects the compressor pressure ratio, and a controller 400 that receives the signals from the pressure ratio detector 13 in order control the steam control valves to regulate the amount of steam flowing into the combustion chamber ([0030, 0070]; Fig. 1), in order to control the amount of NOx and improve the combustion efficiency [0004].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi with Koganezawa’s pressure ratio detector 13 which detects the compressor pressure ratio and output the control signal to the controller, for the same reason as discussed in rejection of claim 1 above.
Yagi in view of Koganezawa, does not teach a controller: acquiring a combustion gas moisture ratio that is a ratio of moisture contained in the combustion gas based on a moisture supply amount and an intake flow rate; calculating an upper limit for the exhaust temperature based on the combustion gas 
Kessler teaches a similar gas turbine 10, a controller 48 and further teaches that the exhaust gas temperature is limited by the material of the turbine blades in order to protect the turbine blades from overheating ([0023]).
Ewens teaches a similar humid air turbine 205, a controller 105 and further teaches that traditional control systems include injecting steam from a heat recovery unit into combustor of the gas turbine engine in order to control temperature of the turbine components and prevent damage ([0003-0004, 0031-0033]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi in view of Koganezawa, with Kessler’s and Ewens’ output of the control sensor signals to the controller, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 13, Yagi in view of Koganezawa, Kessler, and Ewens teaches the method as claimed and as discussed above for claim 12, and Yagi further teaches
the moisture 26 is supplied to at least one of the intake air of the compressor or the compressed air generated (at humidifier 3) by the compressor 2 ([0029-30]; Fig. 1).
Regarding Claim 14, Yagi in view of Koganezawa, Kessler, and Ewens teaches the method as claimed and as discussed above for claim 12, and Yagi further teaches
part of the moisture 24 is supplied to at least one of the intake air 1 of the compressor or the compressed air generated by the compressor, and rest of the moisture is supplied to the combustor 5 ([0028-30]; Fig. 1).
Regarding Claim 15, Yagi in view of Koganezawa, Kessler, and Ewens teaches the method as claimed and as discussed above for claim 12, and Yagi further teaches

Regarding Claim 17, Yagi in view of Koganezawa, Kessler, and Ewens teaches the method as claimed and as discussed above for claim 12.  However, Yagi in view of Koganezawa, Kessler, and Ewens, as discussed so far, does not teach the controller sets the upper limit for the exhaust temperature lower according to the combustion gas moisture ratio increases when calculating the upper limit for the exhaust temperature based on the combustion gas moisture ratio and the pressure ratio.
Kessler further teaches that the exhaust gas temperature is limited by the material of the turbine blades in order to protect the turbine blades from overheating ([0023]).
Ewens further teaches that the control systems include injecting steam from a heat recovery unit into combustor of the gas turbine engine in order to control temperature of the turbine components and prevent damage ([0003-0004, 0031-0033]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the controller 100 of Yagi in view of Koganezawa, Kessler, and Ewens, with Kessler’s and Ewens’ output of the sensor control signals to the controller, for the same reason as discussed in rejection of claim 1 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Koganezawa, Kessler, and Ewens, as applied to claim 5, and further in view of Simons 2014/0090353.
Regarding Claim 6, Yagi in view of Koganezawa, Kessler, and Ewens teaches the invention as claimed and as discussed above for claim 5, and Yagi further teaches
	controller 100 calculates, based on a fuel flow rate (fuel flow rate) supplied to the combustor 5 ([0029-32]), 
a combustion-time generated moisture amount generated by the combustion of the fuel in the combustor and further calculates the combustion gas moisture ratio based on the calculated combustion-time generated moisture amount
Yagi in view of Koganezawa, Kessler, and Ewens, does not teach controller further calculates the combustion gas moisture ratio by summing up the calculated combustion-time generated moisture amount to the amount of moisture supplied by the moisture system.
Simons teaches
controller 18 further calculates the combustion gas moisture ratio (steam flow rate 108 divided by air flow rate 110)  by summing up (summed up)  the calculated combustion-time generated moisture amount 118 to the amount of moisture 120 supplied by the moisture system ([0022-0024, 0031]; Fig. 4.  Paragraphs describe the controller 18 and controller’s processes that perform the claimed subject matter).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify controller 100 of Yagi in view of Koganezawa, Kessler, and Ewens, with Simons’ controller 18 that further calculates the combustion gas moisture ratio (steam flow rate 108 divided by air flow rate110)  by summing up (summed up) the calculated combustion-time generated moisture amount 118 to the amount of moisture 120 supplied by the moisture system, in order to provide improve combustion stability and improve performance and emissions (Simons; [0002]).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 11/24/2020, with respect to 35 U.S.C. 103 rejections of claims 1-6 and 12-15 have been considered but are moot because the arguments do not apply to the new combination of references necessitated by Applicant’s Amendment.  To the extent possible, Applicant’s comments have been addressed in the body of the rejections above, at the appropriate locations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741